IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30733
                        Conference Calendar


JOHNNY NARCISSE,

                                         Plaintiff-Appellant,

versus

DONALD CREYDARE; LOUISIANA DEPARTMENT OF PAROLE;
LOUISIANA BOARD OF PAROLE; RICHARD L. STALDER;
JOHN P. WHITLEY,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 00-CV-337
                      --------------------
                        October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Johnny Narcisse, Louisiana prisoner #101252, appeals from

the dismissal of his prisoner civil-rights action as frivolous,

for failure to state a claim, and for seeking monetary relief

against defendants who are immune from suit.   Narcisse moves for

leave to file a supplemental brief; his motion is DENIED.

Narcisse contends that the district court erred by dismissing his

claim against the members of the Louisiana Board of Parole (“the

Board”) on the basis of absolute immunity and that he stated


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30733
                                 -2-

facts against Parole Officer Donald Creydare sufficient to

withstand a dismissal for failure to allege facts giving rise to

a constitutional violation.   Narcisse concedes that his claims

were barred by Heck v. Humphrey, 512 U.S. 477 (1994), but he

argues that his claims should have been dismissed without

prejudice so that he could pursue further relief in state and

federal court.

     Narcisse filed an amended complaint after the magistrate

judge filed his report and recommendations.    The amended

complaint superseded Narcisse’s initial complaint and should have

been considered by the district court.     King v. Dogan, 31 F.3d
344, 346 (5th Cir. 1994).

     To the extent that Narcisse sought relief against the

individual members of the Board (he did not explicitly do so),

the allegations in the amended complaint made clear that the

members of the Board had no knowledge that he had been arrested;

any claims Narcisse may have wished to raise against them based

on their own actions lacked any basis in fact.    To the extent

that Narcisse may have sought to hold the individual members of

the Board vicariously liable for Creydare’s actions, his claim

was legally frivolous.   Baskin v. Parker, 602 F.2d 1205, 1207-08

(5th Cir. 1979).   Creydare was absolutely immune from Narcisse’s

damages action.    Littles v. Board of Pardons and Paroles Div., 68
F.3d 122, 123 (5th Cir. 1995).   Narcisse’s amended complaint

therefore was subject to dismissal as frivolous.    28 U.S.C.

§ 1915(e)(2)(B)(i).

     AFFIRMED.